PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 11,279,924
Issue Date: 22 Mar 2022
Application No. 16/324,453
Filing or 371(c) Date: 8 Feb 2019
For: CONDITIONALLY ACTIVE POLYPEPTIDES AND METHODS OF GENERATING THEM

:
:
:     REDETERMINATION OF PATENT
:     TERM ADJUSTMENT	
:
:
:

This is a decision on the “REQUEST FOR PATENT TERM ADJUSTMENT” filed April 26, 2022, requesting the Office adjust the patent term adjustment determination from 95 days to 175 days.

The Office has re-determined the PTA to be 48 days. 

This redetermination of patent term adjustment is not the Director’s decision on the patentee’s request for reconsideration for purposes of seeking judicial review under 35 U.S.C. 154(b)(4).


Relevant Procedural History

The above-identified patent issued with a PTA determination of 95 days on March 22, 2022. On April 26, 2022, patentee filed the present request under 37 CFR 1.705(b) seeking an adjustment of the PTA determination to 175 days, accompanied by the $210 petition fee as set forth in 
§ 1.18(e). 

Patentee disputes the period of reduction of 27 days for filing the information disclosure statement (IDS) filed on June 25, 2021. Patentee maintains no applicant delay accrued because the IDS of June  25, 2021, was accompanied by Patent Term Adjustment Statement under 37 CFR 1.704(d). In addition, patentee disputes the assessment of 138 days of applicant delay pursuant to 37 CFR 1.704(c)(3) for the abandonment of the application for failure to file a timely reply to the Notice to File Corrected Application Papers mailed June 16, 2021. Patentee maintains the period of reduction under 37 CFR 1.704(c)(3) is 85 days (not 138 days) beginning on the date of abandonment of August 17, 2021 and ending on the date the grantable petition to revive the application was filed, November 10, 2021.


Decision

The Office and patentee agree as to the determination of 283 days of A Delay, 42 days of B Delay, 0 days of C Delay, and 41 days of Overlap. The sole issue in dispute is the periods of reduction for applicant delay. 

The Office has applied the revised provisions of 37 CFR 1.704 as set forth in Patent Term Adjustment Reductions in View of the Federal Circuit Decision in Supernus Pharm., Inc. v. Iancu, 85 FR 36335 (June 16, 2020) in calculating applicant delay. The Office has determined the period of applicant delay is 236 (86 +150) days. 

The applicant delay includes the following period(s):

86 days of applicant delay under 37 CFR 1.704(c)(3) beginning on August 17, 2021, the date of the abandonment, and ending on November 10, 2021, the date the grantable petition to revive the application was filed.
236 days of applicant delay under 37 CFR 1.704(c)(10) beginning on June 10, 2021, the day after the date of the mailing date of the notice of allowance under 35 U.S.C. 151, and ending on January 31, 2022, the date the IDS was filed. The IDS of January 31, 2022, was not accompanied by a statement under 37 CFR 1.704(d) nor requested by the Office.

The Office agrees the period of reduction of 27 days should be removed because the IDS of June 25, 2021, was accompanied by a statement under 37 CFR 1.704(d). 

The Office also agrees the USPTO erred in assessing 138 days of applicant delay for the abandonment of the application under 37 CFR 1.704(c)(3). However, the Office finds that patentee incorrectly calculated the period of delay under 37 CFR 1.704(c)(3) as 85 days. The Office has determined the correct amount of applicant delay under 37 CFR 1.704(c)(3) is 86 days, beginning on the date of abandonment (August 17, 2021) and ending on the date the grantable petition to revive was filed (November 10, 2021). “When a period is indicated (in 37 CFR 1.703 or 1.704) as ‘beginning’ on a particular day, that day is included in the period, in that such day is ‘day one’ of the period and not ‘day zero.’”  MPEP 2731. “For example, a period beginning on April 1 and ending on April 10 is ten (and not nine) days in length.”  Id. 
In addition, the Office finds that the USPTO incorrectly calculated the period of applicant delay under 37 CFR 1.704(c)(10) for the submission of the IDS on January 31, 2022, after the mailing of the notice of allowance on June 16, 2021. The Office notes that the filing of the IDS on January 31, 2022, along with a “conditional” RCE under the QPIDS program is considered an applicant delay under 37 CFR 1.704(c)(10) in this instance. The Office notes that the IDS filed January 31, 2022, was not accompanied by a statement under 37 CFR 1.704(d) nor requested by the Office. As the examiner determined that the IDS submission of January 31, 2022, did not include any item of information necessitating reopening prosecution, the submission of the IDS is deemed an applicant delay under 37 CFR 1.704(c)(10). 

The period of reduction under 37 CFR 1.704(c)(10) is 236 days, beginning on June 10, 2021, the day after the date of the mailing date of the notice of allowance under 35 U.S.C. 151, and ending on January 31, 2022, the date the IDS was filed. To the extent the 236 days of applicant delay pursuant to 37 CFR 1.704(c)(10) overlaps with the 86 days of applicant delay under 37 CFR 1.704(c)(3), the Office will enter a period of 150 non-overlapping days for the submission of the IDS on January 31, 2022, after the mailing of the notice of allowance pursuant to 37 CFR 1.704(c)(10).

The Office concludes the period of applicant delay is 236 (86 + 150) days. The Office will remove the period of reductions of 27 days, 138 days, and 24 days, and will enter the periods of reductions of 86 days and 150 days.


Overall PTA Calculation

Formula:

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA


USPTO’s Calculation:

283 + 42 + 0 - 41 - 236 = 48 days

Patentee’s Calculation:

283 + 42 + 0 - 41 - 109 = 175 days


Conclusion

Patentee is entitled to PTA of 48 days. Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 283 + 42 + 0 - 41 - 236 = 48 days

If patentee continues to disagree with the Office’s redetermination of patent term adjustment, patentee has two (2) months from the date of this redetermination to request reconsideration of the patent term adjustment without paying any additional petition fee. This two-month period is extendable under 37 CFR 1.136(a). However, if patentee responds more than two months after the mail date of the redetermination, patentee is required to pay the extension of time fee. After the period to respond has expired, the Office will sua sponte issue a certificate of correction adjusting the PTA to 48 days.

Questions related to this matter may be directed to the undersigned at (571) 272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET

Enclosures:  	Adjusted PTA calculation
Draft Certificate of Correction